Title: Memorial from George Hammond, 7 June 1793
From: Hammond, George
To: Jefferson, Thomas


The Undersigned, his Britannic Majesty’s Minister Plenipotentiary to the United States, has the honor of acknowledging the receipt of the Secretary of State’s two letters of the 15th. of May and of the 5th. of this month.
The Undersigned requests permission to express the satisfaction with which from the general tenor of these communications he has perceived the disposition of this government to adhere to the principles of neutrality so clearly and unequivocally asserted in the President’s proclamation. He desires to add that with respect to those objects of his memorials, on which his opinions have been so fortunate as to have obtained the sanction of the executive government of the United States, he entertains the most implicit confidence that the assurances he has received of a determination to prevent a repetition of the grievances, of which he has complained, will be uniformly carried into complete and energetic effect.
Possessing this conviction of the general disposition of this government, the Undersigned cannot but regret that there should remain a most essential point, on which a difference of sentiment appears to subsist between it and himself. The confidence which he expressed in his memorial of the 8th. ulto. that the vessels captured by the two privateers, fitted out at Charleston, would be restored to their owners, arose from a persuasion that the government of the United States would regard—the act of fitting out those privateers in its ports as an insult offered to its sovereignty—and any prizes made by them as an unwarrantable aggression on the commerce carried on between its citizens and the subjects of a friendly power, relying on the protection of this government, and unsuspecting that the means of annoying them would be furnished within the harbours of the United States, or would be sanctioned by any of their officers. The Undersigned did not deem it necessary to enter into any exposition of facts relative to the mode of fitting out, equipping, arming and manning these privateers; as it is a matter of public notoriety at Charleston—that they were purchased, armed and equipped in that port—that houses of rendezvous were opened in that town for the express purpose of inviting American citizens and others to enter on board of them—that with the exception of two or three Frenchmen in each of the privateers, they were in fact manned by American citizens or British subjects, who, it is presumable, had been previously in the employ of American citizens—and, that in proceeding to effectuate their views of depredation, they were suffered to pass the fort near Charleston under a written permission from the Governor of South  Carolina. There is farther a reasonable ground of presumption that the Privateers themselves are at this moment actually owned by American citizens residing in Charleston.
Under the impression resulting, from his consideration of the principle respecting these privateers, and his knowledge of the facts he has stated, the Undersigned cannot conceal his concern that the principle itself should not have been regarded by the Secretary of State in a similar point of view, and that the facts should have been presented to him under so different an aspect. But even admitting that the facts had been such as they have been represented to the Secretary of State—that the privateers had been “purchased by French citizens with their own money, armed, equipped, and manned by themselves”—the Undersigned is of opinion that no commission whatsoever could justify any individuals, being under the protection of another power, in preparing in a neutral port such means of attack on the subjects of a nation at peace with the Sovereign of that port, whose previous consent and concurrence, or the stipulations of a treaty, alone, could have authorized such a proceeding. The insult and the aggression would therefore not have been essentially varied by that circumstance.
For all these reasons, notwithstanding the deference which he shall ever preserve for the sentiments of this government, the Undersigned conceives himself justified in having entertained a confidence, that the government of the United States would not only have repressed this insult offered to its sovereignty, but also that the aggression on the subjects of the crown of Great Britain would have been repaired by the restitution of the vessels thus captured.
With regard to the extent to which the mischiefs arising from these privateers have been carried, exclusively of the long interruption which, in consequence of them, has occurred in the commerce between the Southern States and Great Britain, the annexed list of prizes will prove that their actual depredations have not been confined to a very narrow compass. And there is too much reason to apprehend that their future depredations will not be more limited, as it is generally understood that one of the privateers in question (le citoyen Genêt) is at this instant augmenting her force within the port of Philadelphia.
The Undersigned has esteemed it his duty to submit these observations in this form, lest his silence might have been construed into a dereliction of the arguments he had advanced, or of the facts he had alledged. The determination of the executive government of the United States relative to them is of a nature infinitely too delicate and important for him to venture giving an opinion upon it. He must therefore content himself for the present with respectfully assuring the Secretary of State  that he will lose no time in communicating it to his Majesty’s Ministers in England for their information and final decision.
Philadelphia7th June 1793.

Geo. Hammond

